DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               DAVID H. BAGWIN and THERESA A. BAGWIN,
                             Appellants,

                                    v.

    U.S. BANK, N.A., as trustee for LSF9 Master Participation Trust,
    and TIVOLI LAKES OF PALM BEACH COUNTY HOMEOWNERS
                         ASSOCIATION, INC.,
                              Appellees.

                              No. 4D18-617

                          [February 21, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No.
502012CA015400XXXXMB.

  Craig A. Boudreau of the Law Office of Craig A. Boudreau, West Palm
Beach, for appellant.

  Brandon S. Vesely and Shannon T. Sinai of Albertelli Law, Tampa, for
appellee U.S. Bank, N.A., as trustee for LSF9 Master Participation Trust.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.